Dissenting Opinion.
Watkins, J.
The plaintiffs, Fenner, Henderson & Fenner, and Farrar, Jonas & Kruttschnitt, two firms of attorneys at law, of the city of New Orleans, instituted this suit for the recovery of the sum of twenty-five thousand dollars, as the amount due them on a quantum meruit, for professional services rendered for the succession of the defendant, in a certain litigation involving the validity of the will of the decedent, under which the grandchildren were testamentary heirs, being at the same time the legal and forced heirs of the testatrix, and minors represented by a guardian appointed under the laws of New York.
The testament left by the deceased was in the olographic form, and her large and valuable properties and assets, of the aggregate value of one and a half millions of dollars, were bequeathed thereby to the aforesaid grandchildren, equally and in indivisión. It made no special bequests of any kind. Of that testament, Harry H. Hall was appointed co-executor with David C. McCan, the husband of the testatrix; and the former became the sole executor, by reason of the fact that the latter died before the testatrix, and the rights of the testamentary heirs thereby became absolute, as, by the death of D. C. McCan, his right as universal legatee lapsed.
The will contained the provision that, during the minority of the testatrix’s grandchildren, the money, the property and values given them conditionally be administered by his friend, Harry H. Hall; and he was directed to invest said moneys, in good securities or properties, and to apply to their education and support such a part thereof as may be necessary.
The will contained the following provision, viz.:
“ I give all I may die possessed of to my grandchildren * * * In case either of them die before attaining the age of majority, then the part or portion given as above conditioned to accrue to the sur*611vivors, likewise conditioned on such survivors attaining the age of majority; the true intent being to make my grandchildren my universal legatees, upon condition that they reach majority.
The will was duly probated, the executor qualified, and the administration of the estate began.
Some years afterward Mary Tobin Stempel, the mother and guardian of the minors, being advised that the quoted provisions of the will were obnoxious to our law as a prohibited substitution, and fidei commissum which rendered same absolutely null, instituted suit against the executor and prayed for a decree annulling the same, and decreeing the plaintiff entitled to immediate possession of the property of the deceased ancestrix, as the direct representative of the legal and forced heirs — terminating the trust of Harry H. Hall, and his administration as executor.
For full particulars and details of the pleadings and judgment in that case, I refer to our reports. Succession of McCan, 48 An. 145.
The executor retained the services of the plaintiffs, who undertook the defence of that suit; and also of one other of same import, relating to the succession of D. O. McCan, but which cuts no figure in this case, as it was a companion of the one first adverted to, and never came to trial. In my view, and I think that it can not be questioned — that litigation involved but a single question of law, and that was the fidei commissary character of the provision I have quoted. Vide supra.
Roundly and fairly stated, the question was whether the adminis - tration of the property of the testatrix, hy a person designated in the will, during the minority of the grandchildren, was not the creation of a trust which is reprobated in our law; and that contention being sustained, that the administration should terminate, and the possession of the heirs be resumed. '
This being conceded, it is apparent that the sole purpose of the suit w^s to rid the estate of this trust, and put the legal heirs in possession — that, and that alone.
Consequently, the value involved was nothing but the cost of Hall’s administration, and not the properties of the estate. For it difi not owe a dollar to any one, and there was no claimant adverse t'b the heirs, except H. H. Hall as administrator of the revenues of the 'estate.
The suit finally terminated in a judgment of this court annulling *612the will and decreeing the grandchildren entitled to immediate possession of the property and estate of their grandmother as her legal and forced heirs — the theory of the opinion of the court being that the will contained afidei eommissum.
It is for services the plaintiff rendered to the executor — in his capacity above explained — adversely to the contention and demand of the legal heirs, that they make claim in'this suit for twenty-five thousand dollars as compensation. That demand is not predicated upon a contract, but upon a quantum meruit; and it is from that standpoint that this court is called upon to appraise and value those services, coming as they did within its cognizance and under its immediate observation.
There is no question in my mind as to it having been the legal right as well as the manifest duty of the executor, circumstanced as he was, to defend the suit and uphold the validity of the will, and for that purpose to employ counsel to assist him therin, notwithstanding he was and is a capable lawyer and a leading member of the legal profession.
He had before him as exemplars the case of Succession of Macias, 31 An. 127, and the case of Succession of Straus, 38 An. 55.
But this court having found and^decided that those cases were not a proper foundation for the will of the testatrix and decreed it to be a nullity, the question arises as to what extant the succession and legal heirs were actually benefited by plaintiff’s professional services. From the standpoint of the executor there is no doubt that the succession and testamentary heirs were to have been prospectively benefited by the maintenance of the will through the instrumentality of his attorney’s assistance; but, having lost the suit and the'blatas of the testamentary heirs having been defeated by the annulment of the will, the question is as to the obligation which was imposeckupon the succession thereby, which the legal heirs were necessitated to--pay, as a condition precedent to their taking possession thereof. •
There is not any question — indeed, there could not be — oí the ability, energy, integrity and assiduity of the plaintiffs as lawyers, or with regard to the value of their services, taken as an abstract proposition relating to the executor in his relations to the estate, but, in my opinion, their value taken in respect to the resulting benefit to the legal heirs is quite another thing. If I am correct ii) the assumption that there was nothing involved in the original liti*613gation except the administration of the succession and the investment of its revenues during the minority of the testamentary heirs, the possible benefits thereof to the executor and to Mr. Hall per - sonally could not have amounted to more than fifty thousand dollars in round figures, the proof disclosing that he has already received from the succession over thirty thousand dollars.
Taking that amount as the basis of my calculation, in my opinion ten per cent, on that sum — that is, five thousaad dollars — would have been a reasonable compensation for the services of counsel if they had successfully resisted the suit of the legal heirs to annul the will, but having been unsuccessful, the judgment of this court awards them just twice that sum.
In Succession of Heffner, ante, page 407, we had under consideration a question quite similar to the one under investigation in this case, with the important exception that in the Heffner will there were several special legatees named, and among the number the executor was mentioned as a legatee for about one-third of the estate, which aggregated about fifteen thousand dollars or twenty thousand dollars. In the suit for the annulment of the will the various legatees were made parties, and they united with the executor in resisting the suit of the legal heirs to annul the will and likewise the special legacies. The executor and the legatees united in the employment of Messrs. Wise & Herndon, attorneys at law, of the city of Shreveport, to represent their mutual interests in the suit, and they did so represent same in the District Court and in this court, and unsuccessfully, the will having been annulled.
Upon the final account when filed the fee of the attorneys was placed at the sum of five hundred dollars, that is about two and one-half per cent, upon the total value of the estate, or ten per cent, upon the total interest of the executor. The District Judge rejected this item on the account entirely, but upon appeal to this court the same was restored to the extent of allowing to the attorneys the sum of three hundred dollars only — a little more than one-half of the amount originally claimed.
There can be no question of the ability, integrity or assiduity of the attorneys employed. None of the exact applicability of that case to the instant one; except as to the fact of the special legatees having been joined with the executor, thus making it a stronger case for the allowance of fees.
*614And, pursuing the theory announced in that case, it seems to me-that twenty-five hundred dollars for the services of the plaintiffs is the full quantum meruit value of them; and that only for that amount did the succession incur any legal obligation. And in view of that opinion the legal heirs ought not to be called upon to reimburse the executor any further sum.
For these reasons, I respectfully dissent from the opinion of the majority of the court.